Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous rejections of claims 10 and 12 under 35 U.S.C. 112 (b) and claims 1-16 under 35 U.S.C. 103 as being unpatentable over Hühn et al. (WO 2010/073117) have been withdrawn in light of Applicants’ amendment, remarks and Declaration under 37 C.F.R. §1.132 filed 2 March 2022.
Claims 1-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record,  Hühn et al. (WO 2010/07317), disclose a method of processing cocoa beans or nibs comprising the steps of:  (a) adding water to cocoa beans to form a suspension; (b) wet grinding the suspension; (c) heating the ground cocoa bean water suspension to a temperature of 70ºC or less; (d) decanting the heated and ground cocoa bean suspension to obtain a water phase, a fat phase and a solid phase (Abstract, page 5/L6-16, page 10/L8-24, page 13-14/Example 2).  Hühn et al. disclose wherein the fat phase comprises cocoa butter (p. 10/L23-24).  
Hühn et al. also disclose, following separation (i.e. decanting), the solid phase is subjected to a drum dryer (i.e. mixing device) to obtain cocoa solids (i.e. cocoa powder) and aromatics (i.e. cocoa aroma) (i.e. continuously separating fluid from the solid phase obtained in step (d) –p. 6/L14-17, p. 10/L15-16). 
While Hühn et al. disclose a step of continuously separating the fluid components (i.e. water) from the solid phase in a mixing device, i.e. drum dryer, the reference is silent with respect to using the claimed mixing device. 
While determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method, Applicants have demonstrated the unexpected properties of using the claimed mixing device versus drum drying to complete step (e) of claim 1 (see Declaration of Dr. Tilo Hühn- pursuant to 37 C.F.R. 1.132 filed 2 March 2022).  The experimental data shown in the table, paragraph 11, of the Declaration, demonstrates that the product made by the process of the prior art exhibits less than the claimed polyphenol content, a greater loss of total vitamin content, condensation of monomeric polyphenols and a greater amount of perceived roast aroma and burnt note than the claimed process wherein step (e) is executed with a mixing device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759